Citation Nr: 1137166	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for menstrual abnormalities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to September 1994, with three months of prior active service.
This matter was previously before the Board of Veterans' Appeals (Board) in January 2008 and again in September 2010 when it was remanded for additional evidentiary development.  Such development having been accomplished, the case is once again before the Board for further appellate review.  

In the January 2008 decision and the September 2010 remand, the Board referred a pending claim for service connection for chronic fatigue syndrome to the RO for initial development and consideration.  It does not appear that the RO has yet had the opportunity to undertake such development and consideration, so the matter is again referred for appropriate action.


FINDINGS OF FACT

1.  The Veteran's menstrual abnormalities did not initially manifest during service.

2.  The Veteran's menstrual abnormalities were not proximately caused by her service-connected anxiety disorder or medication prescribed for treatment of her anxiety disorder.

3.  The Veteran's menstrual abnormalities have been etiologically linked to a thyroid disorder and uterine fibroids, both of which are unrelated to service; as such they do not constitute signs or symptoms of an undiagnosed Persian Gulf illness.


CONCLUSION OF LAW

Service connection for menstrual abnormalities is not warranted; the abnormalities are not related to service, or to a service-connected disability, and they cannot be presumed to have been incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that she has menstrual abnormalities which had their inception during her period of service.  The Board remanded the matter for additional medical evidence regarding whether the menstrual abnormalities of which the Veteran complains indeed represent a current, chronic disability for which service connection may be granted, and for additional information as to the relationship, if any, to the Veteran's relatively brief period of service.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such information was provided in a February 2005 letter, prior to the initial adjudication of the claim.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in an April 2008 letter, prior to the most recent adjudications of the claim.

The Veteran's service treatment records and VA medical records have been obtained.  When the case was initially before the Board, service treatment records reflecting the Veteran's first two years of service were missing; however, in response to the Board's January 2008 remand, these records were obtained and copies were associated with her claims file.  She has submitted copies of private medical records.  She has been provided with VA medical examinations.  Her representative has presented written argument in support of her claim.  We are satisfied that after two remands in the matter all relevant and obtainable evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  

A 'qualifying chronic disability' includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi- symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).

An 'undiagnosed illness' is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if:  (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran claims service connection for abnormal menstrual periods on the basis of direct service incurrence, as secondary to medication used to treat her service-connected anxiety disorder, and as a sign or symptom of an undiagnosed illness.  Service medical records do not show any complaints of abnormal menses.  Her son was born in 1992, while she was on active duty and the records reflect an essentially normal birth.  A private evaluation of November 1992 (during service) noted that she was on birth control pills and so her periods were regular.  Later, she began using Depo-Provera, and records of her gynecology evaluations in connection with the administration of this medication did not show any abnormal periods.  However, on her separation examination in August 1994, she answered yes to the question of whether she had ever "had a change in menstrual pattern."  The examiner did not follow up on that history at the time, however.  

However, after service, in June 1998, a gynecology record noted that she had no complaints regarding her period and examination was normal.  In July 1998, she was found to have iron-deficiency anemia.  It was noted that she had no history of menorrhagia but that she had heavy menstrual loss.  Her anemia was thought to be due to heavy periods and frequent blood donations.  Subsequent records show that the veteran experienced regular periods which were heavy with some clotting and cramping.  In September 2003, she was prescribed birth control pills due to heavy periods.  Records throughout the appeal period show that she is successfully treated with intravenous iron shots for anemia due to heavy periods.

On a VA gynecology examination in March 2005, it was concluded that her menses problems were not secondary to certain medications prescribed for anxiety reaction, as her menstrual problems were documented well prior to the point in time when she started taking medication for her anxiety.  The examiner noted that the abnormal periods had been present since the birth of her child, which was in May 1992, while she was on active duty.  In addition, the examiner stated that Depo-Provera results in irregular periods; as pointed out by the veteran, she took Depo-Provera in service.  The examiner noted that several other factors, to include her preservice history of a subtotal thyroidectomy and her obesity, also contributed to her irregular periods.

The Veteran was provided with a VA gynecologic examination in January 2009.  The examiner rendered a diagnostic impression of menorrhagia; however, the diagnosis was based on history and records review only, as no clinical examination or testing took place.  The report of the examination contains the examiner's opinion that there is no clear etiology for the Veteran's abnormal menses; but that abnormal thyroid functioning, such as the Veteran's nonservice-connected thyroid disorder; and general anxiety disorder, such as the Veteran's service-connected psychiatric disability, can affect a woman's menstrual cycles.  The examiner also ruled out any direct relationship between service and any events therein, and the Veteran's currently-shown menstrual abnormalities.   

The Veteran underwent her routine well woman gynecologic examination the following month in February 2009.  According to the report of this examination, she had no complaints, although it was noted that she had a heavy menstrual flow, and she continued to use hormonal contraceptives.  The examination results were entirely normal, however.  In January 2010, she underwent transabdominal and transvaginal ultrasound testing which revealed uterine fibroids.  The following year, she had her routine well woman examination in June 2010.  Again, her only complaint was of heavy periods with cramping.  Her menstrual periods were noted to be regular with heavy flow.

The VA examination requested by the Board was conducted in October 2010.  After reviewing her medical history, to include her service treatment records and current treatment records, the examiner opined that the Veteran's menstrual irregularities were caused by her thyroid disease and not her anxiety disorder.  The examiner also noted the recent diagnosis of uterine fibroids and explained that the Veteran's menorrhagia is further complicated by the fibroids.  Based upon the results of transvaginal ultrasound testing performed in 2002 and 2003, both of which showed a normal uterus, however, the examiner opined that the Veteran did not have the fibroids when she was discharged from service.  

Given the absence of evidence indicating that the Veteran's menstrual abnormalities began during service, the Board finds that they were initially manifested after service.  As such, service connection on a direct basis is not warranted.  

The medical evidence is against the theory that her menstrual abnormalities are secondary to either her service-connected anxiety disorder or proximately caused by medication prescribed for her anxiety disorder.  Thus, secondary service connection is not appropriate either.  

Rather, the medical evidence is to the effect that the Veteran's menstrual abnormalities are most likely caused by her nonservice-connected thyroid disorder.  Essentially, the medical evidence is congruent in that thyroid disorders are a likely cause of heavy, irregular periods such as the Veteran has experienced over the years.  However, in the Veteran's case, medical opinions rendered throughout the years have eliminated other potential causes, and the one that remains is the thyroid etiology.  The most recent VA examiner specifically rendered the opinion that her thyroid problems are the most likely etiology of her menstrual abnormalities, along with the uterine fibroids.  As the Veteran's partial thyroidectomy occurred prior to service, and the fibroids were initially diagnosed many years after service, neither of these underlying disorders could be viewed as related to service in any way.  

Given that the Veteran's menstrual abnormalities have been medically connected to her thyroid problems and/or her uterine fibroids, the legal presumption provided for signs and symptoms of an undiagnosed illness related to service in the Persian Gulf arena is not applicable.  Compensation shall not be paid under 38 C.F.R. § 3.317 if the illness was not incurred during active service in the Southwest Asia theater of operations.  In this case, although menstrual disorders are specifically defined by regulation to be a characteristic sign or symptom of such an undiagnosed illness, because the Veteran's menstrual disorders have been linked to etiologies unrelated to the Persian Gulf arena, her situation does not fall under this law.

In summary, the preponderance of the evidence is against the Veteran's claim for service connection for menstrual abnormalities.  Her menstrual abnormalities did not initially manifest during service, and cannot be presumed to be a sign or symptom of an undiagnosed illness related to service in the Persian Gulf arena.  Furthermore, her menstrual abnormalities are not secondary to a service-connected disability, and thus cannot be service-connected under a theory of proximate causation.  The benefit sought must be denied.  


ORDER

Service connection for menstrual abnormalities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


